II110th CONGRESS1st SessionS. 1954IN THE SENATE OF THE UNITED STATESAugust 2, 2007Mr. Baucus (for himself,
			 Mr. Grassley, Mrs. Lincoln, Mr.
			 Roberts, Mr. Conrad,
			 Mr. Enzi, Mr.
			 Schumer, Mr. Cochran,
			 Mr. Salazar, Mr. Smith, Mr.
			 Bingaman, and Ms. Snowe)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 FinanceA BILLTo amend title XVIII of the Social Security Act to
		  improve access to pharmacies under part D.1.Short
			 titleThis Act may be cited as
			 the Pharmacy Access Improvement
			 (PhAIm) Act of 2007.2.Strengthening
			 standards for access to pharmacies(a)In
			 generalSection
			 1860D–4(b)(1)(C) of the Social Security Act (42 U.S.C. 1395w–104(b)(1)(C)) is
			 amended—(1)in clause
			 (i)—(A)by inserting
			 that are accessible to the general public (not including closed
			 pharmacies, such as pharmacies that dispense drugs by mail order only or are
			 located in a hospital or nursing home, except that a closed pharmacy shall be
			 included if the pharmacy is operated by the Indian Health Service, an Indian
			 tribe or tribal organization, or an urban Indian organization (as defined in
			 section 4 of the Indian Health Care Improvement Act)) after
			 sufficient number of pharmacies; and(B)by striking
			 (other than by mail order); and(2)in clause (ii),
			 by adding at the end the following new sentence: If the PDP sponsor of a
			 prescription drug plan designates in-network pharmacies as either preferred or
			 non-preferred pharmacies (or any designation other than preferred or any other
			 distinction between or among pharmacies with respect to participation status),
			 only in-network preferred pharmacies shall be counted in determining if the
			 requirements of such rules are met..(b)Expanding
			 participation by any willing pharmacySection 1860D–4(b)(1)(A) of
			 the Social Security Act (42 U.S.C. 1395w–104(b)(1)(A)) is amended—(1)by striking
			 Pharmacy.—A prescription drug plan and
			 inserting “Pharmacy.—(i)In
				generalSubject to clause (ii), a prescription drug
				plan;(2)in clause (i), as
			 added by paragraph (1), by adding at the end the following new sentence:
			 A previous refusal by a pharmacy of an offer to participate, or the
			 expiration of such an offer, shall not be grounds to exclude a pharmacy from
			 participation under this subparagraph.; and(3)by adding at the
			 end the following new clause:(ii)Participation
				of 340B entities(I)In
				generalA prescription drug plan shall not exclude a pharmacy
				from participation solely on the basis that such pharmacy is a covered entity
				under section 340B of the Public Health Service Act.(II)Reasonable
				terms and conditions for 340B entitiesIn the case of a pharmacy
				that is a covered entity under such section 340B, if such an entity requests
				that the terms and conditions of the appropriate version (as determined by the
				Secretary) of the Model Safety Net Pharmacy Addendum to Pharmacy Contract apply
				to a contract to dispense covered part D drugs under such plan, subject to
				subclause (III), the terms and conditions of such contract shall be the terms
				and conditions for participation of such pharmacy under clause (i).(III)Permitting
				waiver of cost-sharingIn the case of a pharmacy that is a
				covered entity under such section 340B, if such an entity requests that the
				terms and conditions of a contract to dispense covered part D drugs under such
				plan permit the pharmacy to waive or reduce cost-sharing under this part,
				consistent with the requirements of section 1128B(b)(3)(G), such permission
				shall be included in the terms and conditions for participation of such
				pharmacy under clause
				(i)..(c)Strengthening
			 convenient access standards(1)Access in
			 long-term care facilities and to pharmacies serving
			 indiansSection 1860D–4(b)(1)(C) of the Social Security Act (42
			 U.S.C. 1395w–104(b)(1)(C)) is amended by striking clause (iv) and inserting the
			 following new clauses:(iv)Convenient
				access in long-term care facilitiesSuch rules shall include
				standards with respect to access for enrollees who are residing in long-term
				care facilities to ensure that such enrollees have access to a long-term care
				network pharmacy.(v)Convenient
				access to pharmacies serving IndiansSuch rules may include
				standards with respect to access for enrollees to pharmacies operated by the
				Indian Health Service, Indian tribes and tribal organizations, and urban Indian
				organizations (as defined in section 4 of the Indian Health Care Improvement
				Act..(2)Convenient
			 access to extended supplies at retail pharmaciesSection
			 1860D–4(b)(1)(C) of the Social Security Act (42 U.S.C. 1395w–104(b)(1)(C)), as
			 amended by paragraph (1), is amended—(A)in clause (ii),
			 by striking The Secretary and inserting Subject to clause
			 (vi), the Secretary; and(B)by adding at the
			 end the following new clause:(vi)The Secretary
				shall establish rules for convenient access to in-network pharmacies under this
				subparagraph that dispense extended supplies of covered part D drugs that are
				modeled after the rules for convenient access to pharmacies included in the
				statement of work described in clause
				(ii)..(d)Disclosure of
			 maximum allowable cost pricingSection 1860D–4(b)(1) of the
			 Social Security Act (42 U.S.C. 1395w–104(b)(1)) is amended by adding at the end
			 the following new subparagraph:(F)Disclosure of
				maximum allowable cost pricingIf a contract for a pharmacy to
				dispense covered part D drugs under a prescription drug plan references maximum
				allowable cost lists or pricing, the PDP sponsor of such plan shall disclose,
				through (at a minimum) an Internet website and a toll-free telephone
				number—(i)any such lists or
				pricing to the pharmacy at the time of offering such contract; and(ii)information
				updated not less frequently than every 7 days on such lists or pricing to
				pharmacies that have entered into such a
				contract..(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 180 days after the date of enactment of this Act.3.Prompt payment
			 by prescription drug plans and MA–PD plans under part D(a)Prompt payment
			 by prescription drug plansSection 1860D–12(b) of the Social
			 Security Act (42 U.S.C. 1395w–112(b)) is amended by adding at the end the
			 following new paragraph:(4)Prompt payment
				of clean claims(A)Prompt
				payment(i)In
				generalEach contract entered into with a PDP sponsor under this
				part with respect to a prescription drug plan offered by such sponsor shall
				provide that payment shall be issued, mailed, or otherwise transmitted with
				respect to all clean claims submitted by pharmacies (other than pharmacies that
				dispense drugs by mail order only or are located in, or contract with, a
				long-term care facility) under this part within the applicable number of
				calendar days after the date on which the claim is received.(ii)Clean claim
				definedIn this paragraph, the term clean claim
				means a claim that has no defect or impropriety (including any lack of any
				required substantiating documentation) or particular circumstance requiring
				special treatment that prevents timely payment from being made on the claim
				under this part.(B)Applicable
				number of calendar days definedIn this paragraph, the term
				applicable number of calendar days means—(i)with respect to
				claims submitted electronically, 14 days; and(ii)with respect to
				claims submitted otherwise, 30 days.(C)Interest
				paymentIf payment is not issued, mailed, or otherwise
				transmitted within the applicable number of calendar days (as defined in
				subparagraph (B)) after a clean claim is received, the PDP sponsor shall pay
				interest to the pharmacy that submitted the claim at a rate equal to the
				weighted average of interest on 3-month marketable Treasury securities
				determined for such period, increased by 0.1 percentage point for the period
				beginning on the day after the required payment date and ending on the date on
				which payment is made (as determined under subparagraph (D)(iv)). Interest
				amounts paid under this subparagraph shall not be counted against the
				administrative costs of a prescription drug plan or treated as allowable risk
				corridor costs under section 1860D–15(e).(D)Procedures
				involving claims(i)Claim deemed to
				be cleanA claim is deemed to be a clean claim if the PDP sponsor
				involved does not provide notice to the claimant of any deficiency in the claim
				within 10 days of the date on which the claim is submitted.(ii)Claim
				determined to not be a clean claim(I)In
				generalIf a PDP sponsor determines that a submitted claim is not
				a clean claim, the PDP sponsor shall, not later than the end of the period
				described in clause (i), notify the claimant of such determination. Such
				notification shall specify all defects or improprieties in the claim and shall
				list all additional information or documents necessary for the proper
				processing and payment of the claim.(II)Determination
				after submission of additional informationA claim is deemed to
				be a clean claim under this paragraph if the PDP sponsor involved does not
				provide notice to the claimant of any defect or impropriety in the claim within
				10 days of the date on which additional information is received under subclause
				(I).(III)Payment of
				clean portion of a claimA PDP sponsor shall, as appropriate, pay
				any portion of a claim that would be a clean claim but for a defect or
				impropriety in a separate portion of the claim in accordance with subparagraph
				(A).(iii)Obligation to
				payA claim submitted to a PDP sponsor that is not paid or
				contested by the sponsor within the applicable number of days (as defined in
				subparagraph (B)) shall be deemed to be a clean claim and shall be paid by the
				PDP sponsor in accordance with subparagraph (A).(iv)Date of
				Payment of ClaimPayment of a clean claim under such subparagraph
				is considered to have been made on the date on which—(I)with respect to
				claims paid electronically, the payment is transferred; and(II)with respect to
				claims paid otherwise, the payment is submitted to the United States Postal
				Service or common carrier for delivery.(E)Electronic
				transfer of fundsA PDP sponsor shall pay all clean claims
				submitted electronically by electronic transfer of funds if the pharmacy so
				requests or has so requested previously. In the case where such payment is made
				electronically, remittance may be made by the PDP sponsor electronically as
				well.(F)Protecting the
				rights of claimants(i)In
				generalNothing in this paragraph shall be construed to prohibit
				or limit a claim or action not covered by the subject matter of this section
				that any individual or organization has against a provider or a PDP
				sponsor.(ii)Anti-RetaliationConsistent
				with applicable Federal or State law, a PDP sponsor shall not retaliate against
				an individual or provider for exercising a right of action under this
				subparagraph.(G)Rule of
				constructionA determination under this paragraph that a claim
				submitted by a pharmacy is a clean claim shall not be construed as a positive
				determination regarding eligibility for payment under this title, nor is it an
				indication of government approval of, or acquiescence regarding, the claim
				submitted. The determination shall not relieve any party of civil or criminal
				liability with respect to the claim, nor does it offer a defense to any
				administrative, civil, or criminal action with respect to the
				claim..(b)Prompt payment
			 by MA–PD plansSection 1857(f) of the Social Security Act (42
			 U.S.C. 1395w–27) is amended by adding at the end the following new
			 paragraph:(3)Incorporation
				of certain prescription drug plan contract requirementsThe
				following provisions shall apply to contracts with a Medicare Advantage
				organization in the same manner as they apply to contracts with a PDP sponsor
				offering a prescription drug plan under part D:(A)Prompt
				paymentSection
				1860D–12(b)(4)..(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 1 year after the date of enactment of this Act.4.Medicare part D
			 informational resources and customer service(a)Health and
			 Human Services pharmacy hotlineThe Secretary of Health and Human
			 Services shall—(1)establish a
			 toll-free telephone number that is dedicated to providing information regarding
			 the Medicare prescription drug benefit under part D of title XVIII of the
			 Social Security Act to pharmacists and pharmacy staff; and(2)staff such
			 telephone number in order to ensure that the toll-free number is available to
			 answer calls 24-hours each day.(b)Customer
			 service provided by prescription drug plans and MA–PD plans(1)In
			 generalSection 1860D–4 of the Social Security Act (42 U.S.C.
			 1395w–104) is amended by adding at the end the following new subsection:(l)Customer
				Service(1)Pharmacy
				hotlineA PDP sponsor of a prescription drug plan shall—(A)establish a
				toll-free telephone number that is dedicated to providing information regarding
				the plan to pharmacists and pharmacy staff; and(B)staff such
				telephone number in order to ensure compliance with customer service standards
				(as established by the Secretary).(2)Physician and
				provider hotlineA PDP sponsor of a prescription drug plan
				shall—(A)establish a
				toll-free telephone number that is dedicated to providing information regarding
				the plan to physicians and providers; and(B)staff such
				telephone number in order to ensure compliance with customer service standards
				(as established by the
				Secretary)..(2)Effective
			 dateThe amendments made by this subsection shall apply to plan
			 years beginning on or after January 1, 2008.5.Restrictions on
			 pharmacy co-branding by prescription drug plans and MA–PD Plans(a)In
			 generalSection 1860D–4 of
			 the Social Security Act (42 U.S.C. 1395w–104), as amended by section 4(b), is
			 amended by adding at the end the following new subsection:(m)Co-branding(1)Prohibition of
				co-branding on prescription drug cardA card that is issued under subsection
				(b)(2)(A) for use under a prescription drug plan offered by a PDP sponsor shall
				not display the name, brand, logo, or trademark of any pharmacy.(2)Marketing
				materialsMarketing materials distributed by a PDP sponsor that
				has a co-branding relationship with a pharmacy with respect to such a plan
				shall include a disclaimer in large, off-set, bold-face type of the following:
				Other pharmacies are also available in our
				network..(b)Effective
			 dateThe amendments made by
			 this section shall apply to cards and marketing materials distributed on or
			 after the date that is 60 days after the date of enactment of this Act.6.Submission of
			 claims by pharmacies located in or contracting with long-term care
			 facilities(a)Submission of
			 claims by pharmacies located in or contracting with long-term care
			 facilities(1)Submission of
			 claims to prescription drug plansSection 1860D–12(b) of the
			 Social Security Act (42 U.S.C. 1395w–112(b)), as amended by section 3(a), is
			 amended by adding at the end the following new paragraph:(5)Submission of
				claims by pharmacies located in or contracting with long-term care
				facilitiesEach contract entered into with a PDP sponsor under
				this part with respect to a prescription drug plan offered by such sponsor
				shall provide that a pharmacy located in, or having a contract with, a
				long-term care facility shall have not less than 30 days (but not more than 90
				days) to submit claims to the sponsor for reimbursement under the
				plan..(2)Submission of
			 claims to MA–PD plansSection 1857(f)(3) of the Social Security
			 Act, as added by section 3(b), is amended by adding at the end the following
			 new subparagraph:(B)Submission of
				claims by pharmacies located in or contracting with long-term care
				facilitiesSection
				1860D–12(b)(5)..(b)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning on or after January 1, 2008.7.OIG Study and
			 report on dispensing fees(a)StudyThe
			 Inspector General of the Department of Health and Human Services shall conduct
			 an analysis of the cost of dispensing covered part D drugs (as defined in
			 section 1860D–2(e) of the Social Security Act (42 U.S.C. 1395w–102(e)) under a
			 prescription drug plan under part D of title XVIII of such Act or an MA–PD plan
			 under part C of such title that takes into consideration the following:(1)Any reasonable
			 costs associated with a pharmacist’s time in—(A)checking for
			 information about an individual’s coverage; and(B)performing
			 necessary clinical review and quality assurance activities, such as activities
			 to identify and reduce the frequency of patterns of fraud, abuse, gross
			 overuse, or inappropriate or medically unnecessary care, among physicians,
			 pharmacists, and patients, or associated with specific drugs or groups of
			 drugs, as well as potential and actual severe adverse reactions to drugs
			 including education on therapeutic appropriateness, overutilization and
			 underutilization, appropriate use of generic products, therapeutic duplication,
			 drug-disease contraindications, drug-drug interactions, incorrect drug dosage
			 or duration of drug treatment, drug-allergy interactions, and clinical
			 abuse/misuse, and any other clinical review and quality assurance activities
			 required under Federal or State law.(2)Costs incurred by
			 the pharmacist that are associated with—(A)the measurement
			 or mixing of a covered part D drug;(B)filling the
			 container for such a drug;(C)physically
			 providing the completed prescription to an individual enrolled in such a
			 plan;(D)delivery;(E)special
			 packaging;(F)overhead related
			 to the pharmacy, or the section of the facility that is devoted to a pharmacy,
			 and its maintenance (including the equipment necessary to operate such pharmacy
			 or such section and the salaries of pharmacists and other pharmacy workers);
			 and(G)geographic
			 factors that impact operational costs.(3)The variation in
			 costs described in paragraph (2) based on—(A)whether the
			 pharmacist is dispensing a standard or extended supply of a covered part D
			 drug;(B)whether the
			 pharmacy is an independent or chain pharmacy;(C)whether a product
			 dispensed is a specialty pharmacy product; and(D)whether the
			 pharmacy is located in, or contracts with, a long-term care facility.(4)The increase in
			 dispensing fees, taking into consideration the costs described in paragraphs
			 (1), (2), and (3), that is sufficient to create an incentive for a pharmacist
			 to promote the substitution of covered general alternative therapies.(b)ReportNot
			 later than December 1, 2008, the Inspector General of the Department of Health
			 and Human Services shall submit a report to the Secretary of Health and Human
			 Services on the study conducted under subsection (a). The report shall include
			 the following:(1)The average cost
			 to dispense a prescription drug under part D of title XVIII of the Social
			 Security Act determined with respect to the area in which a prescription drug
			 plan or an MA–PD plan is offered, including with respect to each PDP region (as
			 determined under section 1860D–11(a)(2) of such Act (42 U.S.C. 1395w–111(a)(2))
			 and each MA region (as determined under section 1858(a) of such Act (42 U.S.C.
			 1395w–27(a)).(2)The findings of
			 the study conducted under subsection (a) with respect to—(A)the variation in
			 costs studied under subparagraphs (A) through (D) of paragraph (3) of such
			 subsection; and(B)the increase in
			 dispensing fees studied under paragraph (4) of such subsection.8.Regular update
			 of Prescription Drug Pricing Standard required(a)Requirement for
			 prescription drug plansSection 1860D–12(b) of the Social
			 Security Act (42 U.S.C. 1395w–112(b)), as amended by section 6(a)(1), is
			 amended by adding at the end the following new paragraph:(6)Regular update
				of Prescription Drug Pricing StandardIf the PDP sponsor of a prescription drug
				plan uses a standard for reimbursement of pharmacies based on the cost of a
				drug, each contract entered into with such sponsor under this part with respect
				to the plan shall provide that the sponsor shall update such standard not less
				frequently than once every 7 days, beginning with an initial update on January
				1 of each year, to accurately reflect the market price of acquiring the
				drug..(b)Requirement for
			 MA–PD plansSection 1857(f)(3) of the Social Security Act, as
			 amended by section 6(a)(2), is amended by adding at the end the following new
			 subparagraph:(C)Regular update
				of Prescription Drug Pricing StandardSection
				1860D–12(b)(6)..(c)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning on or after January 1, 2008.